   Case: 1:19-cv-02170 Document #: 217 Filed: 07/12/19 Page 1 of 4 PageID #:8451




                       IN THE UNITED STATES DISTRICT COURT FOR
                          THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
 KEVIN J. CONWAY as Special Administrator
 for the ESTATE OF JULIAH MWASHI                            In re: Ethiopian Airlines Flight
 INGASIANA,                                                 ET 302 Crash

                       Plaintiff,                           Lead Case: 1:19-CV-02170

        v.                                                  Hon. Jorge L. Alonso

 THE BOEING COMPANY, a Delaware                             This filing applies to:
 Corporation; and ROSEMOUNT AEROSPACE,
 INC, a Delaware Corporation; and ROCKWELL                  Case No. 1:19-CV-04074
 COLLINS, INC., a Delaware corporation and
 HAMILTON SUNDSTRAND CORPORATION
 d/b/a UTC AEROSPACE SYSTEMS, a Delaware
 corporation, collectively with ROCKWELL
 COLLINS, INC d/b/a COLLINS AEROSPACE,

                       Defendants.


 DEFENDANTS ROSEMOUNT AEROSPACE, INC., ROCKWELL COLLINS, INC. AND
HAMILTON SUNDSTRAND CORPORATION’S AGREED MOTION FOR EXTENSIONS
             OF TIME TO ANSWER OR OTHERWISE RESPOND

       Defendants Rosemount Aerospace, Inc., Rockwell Collins, Inc., and Hamilton Sundstrand

Corporation (“Defendants”), through their undersigned counsel, respectfully move this Court for

extensions of time to answer or otherwise respond to Plaintiff’s Complaint. Plaintiff has agreed to

the extensions requested by each of the Defendants. In support of this Agreed Motion, Defendants

state as follows:

       1.      Plaintiff filed the above-captioned Complaint against Defendants on June 18, 2019,

and served it on each Defendant named herein on June 25, 2019.

       2.      Thus, each Defendants’ answer or other response to the Complaint is due on July

16, 2019. See Fed. R. Civ. P. 12(a)(1)(A).
   Case: 1:19-cv-02170 Document #: 217 Filed: 07/12/19 Page 2 of 4 PageID #:8451




       3.      Defendants respectfully request that this Court extend the time in which each

Defendant must respond to Plaintiff’s Complaint by thirty days, or up to and including August 15,

2019, to allow Defendants time to prepare their answers or other responsive pleadings.

       4.      On July 8, 2019, counsel for Plaintiff informed counsel for Defendants that Plaintiff

has no objection to any of the requested extensions.

       5.      This is each Defendants’ first request for an extension of time to answer or

otherwise respond to this Complaint.

       6.      No party to this action will be prejudiced by the requested extensions, which have

not been brought for purposes of delay. The granting of the requested extensions will require the

Defendants named herein to answer or otherwise respond within the same time as Defendant The

Boeing Company, which received the same extension requested here.

       WHEREFORE, for the reasons stated above, Defendants Rosemount Aerospace, Inc.,

Rockwell Collins, Inc., and Hamilton Sundstrand Corporation respectfully request that this Court

enter an order allowing each of them until August 15, 2019, to answer or otherwise respond to

Plaintiff’s Complaint.

Dated: July 12, 2019                                   Respectfully submitted,

                                                       ROSEMOUNT AEROSPACE, INC.
                                                       ROCKWELL COLLINS, INC.
                                                       HAMILTON SUNDSTRAND
                                                       CORPORATION

                                                       By:    s/ Shane B. Nichols
                                                              One of their Attorneys
  Case: 1:19-cv-02170 Document #: 217 Filed: 07/12/19 Page 3 of 4 PageID #:8451




Nicholas C. Bart
Nick.Bart@fitzhunt.com
Shane B. Nichols
Shane.Nichols@fitzhunt.com
Fitzpatrick & Hunt, Pagano, Aubert, LLP
20 S. Clark Street, Suite 2620
Chicago, IL 60603
Phone: (312) 728-4901
Fax: (312) 728-4950

Garrett Fitzpatrick
Garrett.Fitzpatrick@fitzhunt.com
Fitzpatrick & Hunt, Pagano, Aubert, LLP
Tower 49
Twelve East 49th Street
31st Floor
New York, NY 10017
(212) 937-4000
Attorneys for:
ROSEMOUNT AEROSPACE, INC.
ROCKWELL COLLINS, INC.
HAMILTON SUNDSTRAND CORPORATION
   Case: 1:19-cv-02170 Document #: 217 Filed: 07/12/19 Page 4 of 4 PageID #:8451




                                 CERTIFICATE OF SERVICE

       I, Shane B. Nichols, certify that on July 12, 2019 I electronically filed the foregoing

DEFENDANTS ROSEMOUNT AEROSPACE, INC., ROCKWELL COLLINS, INC., AND

HAMILTON SUNDSTRAND CORPORATION’S AGREED MOTION FOR EXTENSIONS

OF TIME TO ANSWER OR OTHERWISE RESPOND with the Clerk of the Court using the

CM/ECF system, which will send notification of such filing to attorneys of record.

I certify under penalty of perjury that the foregoing is true and correct.

DATED this 12th day of July 2019.


                                                       By: /s/ Shane B. Nichols
                                                       Fitzpatrick & Hunt, Pagano, Aubert, LLP
                                                       20 S. Clark Street
                                                       Suite 2620
                                                       Chicago, IL 60603
                                                       Phone: (312) 728-4902
                                                       Fax: (312) 728-4950
